—Appeal from an order of the Supreme Court (Teresi, J.), entered October 4, 1996 in Albany County, which, inter alia, granted defendant’s motion for summary judgment dismissing the complaint.
Order affirmed, upon the opinion of Justice Joseph C. Teresi.
Order dated December 9, 1996, denying plaintiffs’ motion to renew, affirmed, upon the opinion of Justice Joseph C. Teresi (see, CPLR 5517 [b]).
Cardona, P. J., Mercure, White, Peters and Carpinello, JJ., concur. Ordered that the orders are affirmed, with costs.